The Honorable Chief Justice and Associate Justices of the Supreme Court of Alabama
Gentlemen:
Alabama Public Schools Corporation was. organized under the statute that is incorporated in the Code of 1940 as Article 10 of Chapter 10 of Title 52 of said code, which authorized certain named state officials to> become a corporation for the purpose of assisting local boards of education to pay-teachers’ salaries and other current expenses as they fall due by borrowing in anticipation of the proceeds of the Minimum Program Fund appropriation. Act No. 537 adopted at the 1955 Regular Session of the Legislature of Alabama conferred the additional power on the said corporation to. borrow money and issue interest bearing, notes in behalf of any state agency or insti*635tution to which or for the use of which an appropriation from the Alabama Special Educational Trust Fund shall have been made for the then current fiscal year and in anticipation of the proceeds of such appropriation.
Several of the higher institutions of learning in the State have determined that it will be necessary to borrow funds during the fiscal year of the state commencing October 1, 1955, in anticipation of appropriations made to them from the Alabama Spe•cial Educational Trust Fund, and they propose to request the said Alabama Public ■Schools Corporation to effect such borrowing and issue its notes as authorized in the •said Act No. 537. Before the Alabama Public Schools Corporation can effect such borrowing it will be necessary that the validity •of the said act be determined.
It is respectfully requested that the Justices of the Supreme Court of Alabama render their written opinion, as provided in 'Title 13, Section 34, of the code of Alabama of 1940 on the following important ■constitutional question:
Is the said Act No. 537 a general law •within the meaning of Section 110 of the Constitution of Alabama of 1901 ?
Respectfully submitted,
James E. Folsom Governor of Alabama
"Honorable James E. Folsom Governor of Alabama :State Capitol Montgomery, Alabama
Hear Sir:
We acknowledge receipt of your communication of November 1, 1955, in which you requested the opinion of the Justices of .the Supreme Court of Alabama, concerning :a constitutional question which involved .Act No. 537, adopted at the 1955 Regular Session of the Legislature of Alabama. 'That Act confers additional powers on the .Alabama Public Schools Corporation, which was organized under the provisions of Code ■of 1940, Tit. 52, § 247 et seq. The question .submitted to us is whether Act No. 537 is a general law within the meaning of Section 110 of the Constitution of 1901.
It is the opinion of the Justices that said Act No. 537 is a general law within the meaning of Section 110 of the Constitution of 1901.
Respectfully submitted,
J. ED LIVINGSTON Chief Justice THOMAS S. LAWSON ROBERT T. SIMPSON DAVIS F. STAKELY JOHN L. GOODWYN PELHAM J. MERRILL JAMES J. MAYFIELD Justices.